Citation Nr: 1823370	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a joint disability, to include as an undiagnosed illness.  

2.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to an increased rating for alopecia areata, currently rated as noncompensable.


REPRESENTATION

The Veteran represented by:	Michael James Kelley, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1982 to July 1982 and from September 1990 to April 1991.  He had additional active service from May 1992 to January 1996 for which he received an "other than honorable" discharge.  As such, consideration of entitlement to service connection will be made with regard only to his earlier periods of service.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010 and August 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned in August 2015.  

The issue of entitlement to service connection for depression has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for an acquired psychiatric disorder and increased rating for alopecia areata are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran withdrew the issue of whether new and material evidence has been submitted to reopen a claim for joint pain, to include as undiagnosed illness.

2.  A September 2006 rating decision denied the Veteran's request to reopen his claim for an acquired psychiatric disorder; the Veteran did not appeal, no new and material evidence was received within the appeals period, and the decision is final.

3.  VA has received new evidence since a final September 2006 rating decision which relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim for joint pain, to include as undiagnosed illness, have been met. 38 U.S.C. §  7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

2.  New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal-Joint Disability

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204. 

Here, during the October 2015 hearing, the Veteran's representative requested withdrawal of the issue of whether new and material evidence was submitted to reopen the service connection claim for joint pain, to include as due to undiagnosed illness.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of this claim.  There is no remaining allegation of error of fact or law for appellate consideration with respect to this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.

New and Material Evidence-Acquired Psychiatric Disorder

A September 2006 rating decision denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran did not file a notice of disagreement, and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus the September 2006 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

VA may review a previously denied claim if new and material evidence is submitted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

New evidence is sufficient to reopen a claim when it would trigger VA's duty to provide an examination.  See Shade, 24 Vet. App. at 118-19 (indicating new evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).  

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

The Veteran testified to receiving ongoing mental health treatment and new medical records have been associated with the file.  Additionally, the Veteran submitted a November 2015 statement from his mother.  She described her son as having many friends and being very social prior to his Gulf War service of 1990 and 1991.  She observed, on his return, he "has a different outlook on life." and has a "very short fuse and tends to push people away."  The evidence is presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's mother is not competent to diagnose a psychiatric disorder; however she is competent to report the Veteran's observable behavior.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The September 2006 rating decision denied reopening of the claim for service connection for an acquired psychiatric disorder because the evidence did not show a link between the Veteran's claimed disability and his Gulf War service.  New evidence from the Veteran's mother indicates symptoms of irritability and isolation began during his deployment and continued thereafter.  As such, the newly received evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim. The letter is sufficient, when considered with evidence of ongoing mental health treatment, to trigger the VA's duty to provide a medical examination.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  Reopening of the claim for service connection for an acquired psychiatric disorder is warranted.

ORDER

The appeal of the denial of the claim to reopen service connection for joint pain, to include as an undiagnosed illness, is dismissed.

The claim for service connection for an acquired psychiatric disorder is reopened. 


REMAND

Acquired Psychiatric Disorder

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon, supra.

Of record at the time of the September 2006 rating decision was a January 1996 VA mental disorders examination.  This examination dismissed the Veteran's reported depression symptoms during his deployment as "transient."  In light of the Veteran's mother's statement, the VA opinion may be based on a factual inaccuracy.  As such, additional medical evidence is necessary to for the Board to fully determine the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on a factual inaccuracy is inadequate);  

An additional March 2005 VA mental disorders examination is of record.  The examiner diagnosed major depressive disorder and panic disorder, cocaine abuse, and personality disorder.  This examination does not provide an opinion as to whether there is a nexus between the Veteran's disabilities and his service.  It is inadequate to address the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (indicating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  

Increased Rating for Alopecia Areata.  

The Veteran's service connected skin condition was last evaluated by a VA examiner in August 2010.  At the October 2015 hearing, the Veteran testified that he continues to experience a rash, mostly on his legs.  He described loss of hair and itchy red bumps.  The condition is visible to others, which he finds embarrassing.  He described increased symptoms in warm weather and in the winter, when he wears more clothing.  

The VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2017).  The medical evaluation of record is almost eight years old.  It is insufficient to accurately access the Veteran's current condition and determine an appropriate disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file outstanding treatment records from the Brockton VAMC, Boston VAMC, West Roxbury VAMC, Providence VAMC, and Dublin, Georgia VAMC.

2.  Schedule the Veteran for a new VA examination to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The examiner must answer the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran met the diagnostic criteria for a psychiatric disorder at any point in the appeal period (i.e., since December 2009), even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explanation must be provided as to why medical records which refer to or describe treatment for psychiatric disorders during the appeal period do not reflect valid diagnoses.

b)  Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's active service from September 1990 to April 1991?  The examiner is to specifically address the Veteran's service treatment records and his testimony and written statements related to his 1990-1991 deployment to Saudi Arabia and his relationship with his child and girlfriend.  The examiner must also address the November 2015 letter from the Veteran's mother.  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examination report must include a complete rationale for all opinions provided.

3.  Schedule the Veteran for a new examination to determine the current severity of his service-connected alopecia areata.  If possible, this examination should be scheduled at a time when the Veteran is experiencing increased symptoms.

4.  Readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


